

Exhibit 10.1






ASSIGNMENT OF PURCHASE AND SALE AGREEMENT




    THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated September 25, 2014, is
made by and between Wheeler Interests, LLC, a Virginia limited liability
company, (the “Assignor”), and WHLR-Bryan Station LLC, a Delaware limited
liability company (the “Assignee”).


Background:


A.    Assignor and ERP Bryan Station, LLC, a Delaware limited liability company
(the “Seller”) previously entered into a Purchase and Sale Agreement, dated July
30, 2014 (the “Agreement”), with respect to the purchase of a shopping center
site located at Lexington, Kentucky;


B.    Assignor desires to assign the Agreement to Assignee, and Assignee desires
to accept the assignment;


Agreement:


For and in consideration for the sum of One Dollar ($1.00) cash in hand paid and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor hereby assigns all of its rights and delegates all of its
obligations under the Agreement to Assignee, including all rights to any earnest
money deposit or other payment, and Assignee hereby accepts the assignment of
the rights of Assignor under the Agreement and assumes all of the obligations
and liabilities of Assignor under the Agreement.














(Signature Page Follows)



















--------------------------------------------------------------------------------















In Witness Whereof, the parties have executed this Assignment as of the 25th day
of September, 2014.




ASSIGNOR:


Wheeler Interests, LLC
a Virginia limited liability company




By: /s/ Jon S. Wheeler
Jon S. Wheeler, its Managing Member






ASSIGNEE:


WHLR-Bryan Station, a Delaware limited liability company


By: /s/ Jon S. Wheeler
By Jon S. Wheeler, its Manager


      





